JOHNS, J.,
Concurring Specially. — It appears from the record that J. W. Shearer was in the actual employ of the Hazelwood Company daily between 8 a. m. and 6 p. m. ; that he was authorized by the company, after working hours to take, and that he did take the automobile to his own home, keep it there overnight and use it in returning to his labors the following morning. He *483was therefore lawfully in possession of the machine, with the knowledge and consent of the Hazelwood Company, and the jury would have a right to infer that if he had authority to use it after working hours for one purpose he might have authority to use it for other purposes, and for such reason I concur in the opinion affirming the judgment. But where a third person has unlawfully obtained possession of an automobile from its owner and while in such unlawful possession he injures another with the automobile, notwithstanding the case of West v. Kern, 88 Or. 247 (171 Pac. 413, 1050), and the authorities cited in this opinion, I do not believe that the owner of the automobile should be held liable for the negligence of the third person who is in the unlawful possession of the automobile. Under such a state of facts, if the jury should return a verdict against the owner, in my judgment this conrt not only has the power but it would be its duty to set aside the verdict.